Proceeding pursuant to EDPL 207 to review a determination of the Glen Cove Industrial Development Agency dated February 1, 2005, made after a public hearing, authorizing the acquisition of the petitioner’s property.
Adjudged that the determination is confirmed, with costs, the petition is denied, and the proceeding is dismissed.
Contrary to the petitioner’s contention, the proposed acquisition of the property is “within” the respondent’s “statutory jurisdiction or authority” (EDPL 207 [C] [2]; see General Municipal Law § 919; Matter of Waldo’s, Inc. v Village of Johnson City, 74 NY2d 718, 722 [1989]; Matter of Gyrodyne Co. of Am., Inc. v State Univ. of N.Y. at Stony Brook, 17 AD3d 675 [2005], Iv denied 5 NY3d 716 [2005]). The petitioner’s contention that the proposed acquisition would not serve a “public use, benefit or purpose” is without merit (see Kelo v City of New London, — US —, 125 S Ct 2655 [June 23, 2005]). Prudenti, P.J., Florio, Fisher and Lunn, JJ., concur.